Citation Nr: 1741125	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a dislocated left shoulder. 

2.  Entitlement to service connection for residuals of broken ribs.

3.  Entitlement to service connection for right elbow ulnar neuritis.

4.  Entitlement to service connection for fungal infections in the ears.

5.  Entitlement to service connection for residuals of cuts on the left foot, hands, and face.

6.  Entitlement to service connection for cysts on back.

7.  Entitlement to service connection for burnson the back of the neck.

8.  Entitlement to service connection for right carpal tunnel syndrome.

9.  Entitlement to service connection for left carpal tunnel syndrome.

10.  Entitlement to service connection for neurological disability of the right upper extremity, other than right elbow neuritis and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The January 2011 rating decision also denied entitlement to service connection for degenerative arthritis, left knee, shrapnel wound, right leg, shrapnel wound, left hand, shrapnel wound, left leg, peripheral neuropathy, left hand, peripheral neuropathy, right lower extremity, degenerative arthritis, right knee, peripheral neuropathy, right hand, lumbar spine strain, and peripheral neuropathy, left lower extremity.  However, a June 2014 rating decision, in pertinent part, granted service connection for chronic lumbar spine strain, peripheral neuropathy, upper extremity, right, peripheral neuropathy, left hand, peripheral neuropathy, left lower extremity, and peripheral neuropathy, right lower extremity, shrapnel wound, left hand, shrapnel wound, left leg, shrapnel wound, right leg, degenerative arthritis, right knee, and degenerative arthritis, left knee.  As this action represents a total grant of the benefits sought on appeal with respect to the aforementioned issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Further, the Board notes that the issue of entitlement to service connection for shrapnel wound, left side, was certified to the Board for review.  However, all shrapnel wounds to the left side, including the left hand and left leg, were granted by the June 2014 rating decision.  Accordingly, the benefit sought has been granted in full and is not on appeal.  See Grantham, supra.

The Board recharacterized the appealed issue of service connection for ulnar nerve condition, right upper extremity, as entitlement to service connection for neurological disability of the right upper extremity, other than right elbow ulnar neuritis and peripheral neuropathy, to consider all neurological symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition, the issues of entitlement to service connection for laceration of right hand and service connection for laceration of left hand were listed as issues on appeal.  However, the Board finds that the issue of entitlement to service connection for residuals of wounds to the head, left foot, and hands, encompasses lacerations of the left and right hands, therefore; separate issues are not required.

Concerning the issue of entitlement to service connection for residuals of multiple back surgeries, the Veteran initiated claims for service connection for "back" and "residuals of multiple back surgeries."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in February 2010.  A September 2014 rating decision granted service connection for chronic lumbar spine strain.  There is no other evidence concerning any other back disability and the back surgeries were noted to pertain to the low back.  The Board finds that the benefit sought has been granted in full.  See Grantham, supra.

The issues of entitlement to service connection for right elbow ulnar neuritis, right carpal tunnel syndrome, left carpal tunnel syndrome, and neurological disability, right upper extremity, other than right elbow neuritis and peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative and credible evidence is in equipoise as to whether the residuals of dislocated left shoulder, diagnosed as left shoulder post dislocation, had their onset in active service.

2.  The most probative and credible evidence is in equipoise as to whether residuals of broken ribs, diagnosed as rib fractures healed, had their onset in active service.  

3.  There is no competent evidence of current chronic fungal infections in the ears.

4.  The most probative and competent evidence relates the current residuals of cuts to the head, left foot, and hands, to the Veteran's injuries sustained during combat, which are consistent with the circumstances, conditions, or hardships of such service.

5.  There is no competent evidence of current cysts on the back.  

6.  The most probative and competent evidence relates burns on the neck to an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dislocated left shoulder, diagnosed as left shoulder post dislocation, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for residuals of broken ribs, diagnosed as rib fractures healed, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for service connection for current fungal infections in the ears are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The criteria for entitlement to service connection for cuts on the left foot, hands, and face, diagnosed as facial laceration, stab wound, left wrist, left foot laceration, left hand laceration, right hand laceration, and right index finger laceration, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The criteria for service connection for cysts on back are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

6.  The criteria for service connection for burns, back of neck, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the claimed fungal infections of the ears, no VA medical examination was provided.  However, as there is no competent evidence of current fungal infections of the ears, a VA medical examination is not required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c).  Further, concerning cysts of the back, the September 2010 VA examination report included physical examination of the Veteran's skin, noting scars and burns of the neck, but did not indicate any cysts.  The Board finds that the September 2010 VA medical examination report is adequate as to whether the Veteran has cysts on his back.  Further, there is no evidence of any cysts in the medical evidence of record nor has the Veteran described any current manifestations of cysts.  The Board may proceed with a decision.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

Dislocated Left Shoulder and Residuals of Broken Ribs

The current medical evidence of record shows diagnoses of left shoulder post dislocation in the service and rib fractures healed with scarring on X-rays.  

Concerning any in-service injury or disease, the Veteran reported that he dislocated his left shoulder when stopping a wounded sailor from falling overboard and he injured his ribs when falling on the deck of the PGM-11.  While the service medical treatment records do not document such injuries, the Board notes that the service medical treatment records are sparse and finds that the Veteran is competent and credible to attest to such injuries.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the Veteran was provided a VA medical examination in September 2010.  In an addendum opinion dated in December 2010, the VA examiner stated that there was no documentation to support that the Veteran had these massive amounts of injuries.  The examiner noted that the Veteran's story was consistent with the massive amount of injuries and the injuries he had were complex and not explained by daily trauma.  The examiner stated that this was explained by the specific trauma he had and the explanation the Veteran "gives for all of these traumas is within reason."  Based on this, and because there were no records that could definitively prove this, as they have been destroyed, it was at least as likely as not related to his service.  The VA examiner then provided a second addendum opinion in December 2010 and stated that after further review and based on "just the service record", there was no proof that the Veteran was actually seen, it was left to pure speculation based on review of "just the service medical records" whether this would be related or not.  

In this case, the Board notes that the service medical treatment records were not destroyed as indicated by the first December 2010 addendum opinion by the VA examiner; however, the service medical treatment records are sparse.  In this respect, the service medical treatment records contain no actual treatment records, aside from dental.  In addition, the Board assigns great probative value to the first December 2010 addendum opinion, indicating that the Veteran was a credible historian, that the Veteran's story was consistent, and his injuries were complex and not explained by daily trauma.  The Board finds that the probative and credible evidence is in equipoise as to whether the Veteran's left shoulder post dislocation and rib fractures healed had their onset in active service.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for left shoulder post dislocation and residuals of broken ribs, diagnosed as rib fractures healed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cysts on Back and Fungal Infections in the Ears

The Board finds that service connection is not warranted for fungal infections in the ears and cysts on the back.  The evidence of record does not show a diagnosis of fungal infections in the ears or evidence of cysts on the back.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  

The Board acknowledges the Veteran's belief that he has fungal infections in the ears and the claim for cysts on the back.  However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a diagnosis of fungal infections.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis of fungal infections, involves a complex medical question and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Such a disease is not one susceptible to lay diagnosis.  Moreover, concerning cysts on the back, the Veteran has not described any manifestations of cysts within the appeal period and the September 2010 VA medical examination report noted physical examination of the Veteran's skin and did not indicate the presence of any cysts.  The Board assigns greater probative value to the medical evidence of record as to whether the Veteran has cysts on the back.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claims.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Residuals of cuts on the left foot, hands, and face

The current medical evidence of record, consisting of the September 2010 VA medical examination report, shows scars of the left foot, hands, and face.  The report noted diagnoses of facial laceration, stab wound, left wrist, left foot laceration, left hand laceration, right hand laceration, and right index finger laceration.

Concerning any in-service injury or disease, the Veteran contends that he engaged in combat, which resulted in the aforementioned scars.  While the Veteran's DD Form 214 does not reflect any combat decorations or medals, review of the record shows that the Veteran was stationed on PGM-11.  The history of the PGM-11 shows that the vessel was a motor gun boat or patrol gunboat and active in the Pacific Theater.  It primarily accompanied minesweepers around the Philippines and served an important support role.  Review of the deck logs dated from April 1, 1945 to May 31, 1945 show that PGM-11 exploded a mine, came under enemy attack, and shot down enemy planes.  The Board finds that the Veteran's accounts of combat with Japanese soldiers in furtherance of his duties as a Coxswain's mate on the PGM-11 are consistent with the circumstances of his service.  Therefore, the Board finds that the Veteran's statements concerning his wounds during combat are consistent with his service and are credible; the Board finds that injuries to the head, left foot, and hands were incurred in active service.    

Concerning etiology of the claimed scars of the face, hands, and left foot, the Veteran was provided a VA medical examination in September 2010.  The examiner provided a detailed addendum opinion in December 2010.  The examiner stated that the scars are all relatively minor injuries and the Veteran reported that his ship only had a pharmacists mate aboard.  The VA examiner stated that it was not unusual to not have medical records about minor injuries when it is likely that there were many minor and not so minor injuries aboard.  The examiner stated that the fact was that the Veteran's service treatment records contained only physical exams and no actual treatment records.  The deck logs showed that the ship was actively participating in mine sweeping and other hazardous activities, including shooting down Japanese planes.  The examiner stated that there were plenty of opportunities for shrapnel wounds which most likely were not even attended to, and typical of World War II veterans, for which no treatment was sought.  The examiner noted that the discharge physical was quite succinct and lacked room for minor detail as was common at that time.  The fact that minor scars were not mentioned and was not surprising.  The examiner opined that the Veteran's scars were at least as likely as not caused by or a result of military service.

Given the Veteran's description of wounds to his head, left foot, and hands sustained during combat and the December 2010 VA addendum opinion relating the Veteran's scars to combat, the Board finds that service connection is warranted for scars of the face, hands, and left foot, diagnosed as facial laceration, stab wound, left wrist, left foot laceration, left hand laceration, right hand laceration, and right index finger laceration.  38 C.F.R. § 3.303.  In doing so, the Board notes that service connection was already granted for shrapnel wounds of the left upper extremity and the right lower extremity and left lower extremity.  

Burns on Back of Neck

The Veteran contends that he incurred burns to the back of his neck when powder from a gun hit him when he was stationed on PGM-11.  
	
The evidence shows that the Veteran has a current disability.  The September 2010 VA medical examination report reflects a diagnosis of neck burns.

Concerning any in-service injury or disease, the service medical treatment records are absent for any indication of a burn on the neck.  However, the Board finds that the Veteran is competent and credible to attest to a burn on his neck and it is consistent with his duties on PGM-11, which was noted to be a motor gunboat/patrol gunboat.  Thus, the Board finds that the Veteran incurred an in-service injury of burns to back of the neck.  

With respect to etiology of the neck burns, the September 2010 VA examiner indicated that the scars were consistent with the explanation of how they occurred and his wounds were consistent with his account of events.  The examiner opined that the Veteran's scars were at least as likely as not caused by or a result of military service.  In addition, the December 2010 VA addendum opinion also provided a positive opinion relating the Veteran's scars to active service.  As a result, the Board finds that the probative evidence relates the neck burns to active service and service connection for burns, back of neck is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for residuals of dislocated left shoulder, diagnosed as left shoulder post dislocation, is granted.

Service connection for residuals of broken ribs, diagnosed as rib fractures healed, is granted.

Service connection for current fungal infections of the ears is denied.  

Service connection for residuals of cuts on the left foot, hands, and face, diagnosed as facial laceration, stab wound, left wrist, left foot laceration, left hand laceration, right hand laceration, and right index finger laceration, is granted.  

Service connection for cysts on back is denied.  

Service connection for burns, back of neck is granted.  


REMAND

The Board finds that a new VA medical examination is required concerning the claims for service connection for right elbow ulnar neuritis, right carpal tunnel syndrome, left carpal tunnel syndrome, and neurological disability of the right upper extremity, other than right elbow neuritis and peripheral neuropathy.  In this respect, the Veteran was provided a VA medical examination in September 2010 and the VA examiner provided VA addendum opinions in December 2010.  In the first addendum opinion, the VA examiner indicated that there was no documentation to support that the Veteran had these massive amounts of injuries.  The examiner noted that the Veteran's story was consistent with the massive amount of injuries and the injuries he had were complex and not explained by daily trauma.  The examiner stated that this was explained by the specific trauma he had and the explanation he "gives for all of these traumas is within reason."  Based on this, because there are no records that could definitively prove this, as they have been destroyed, it was at least as likely as not related to his service.  The examiner then provided a second addendum opinion and stated that further review and based on "just the service record", there was no proof that the Veteran was actually seen, it was left to pure speculation based on review of "just the service medical records" whether this would be related or not.  The Board finds that the VA examiner's opinions are not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner did not provide sufficient reasoning to relate the Veteran's right elbow ulnar neuritis, right carpal tunnel syndrome, left carpal tunnel syndrome, and any neurological disability of the right upper extremity to the Veteran's reported injury of holding onto a ladder for many hours during a typhoon.  Accordingly, the Board finds that a new VA examination is required to address the etiology of the claimed disabilities.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination concerning his claimed right elbow ulnar neuritis, right carpal tunnel syndrome, left carpal tunnel syndrome, and neurological disability, right upper extremity, other than right elbow neuritis and peripheral neuropathy.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims file, the examiner is asked to address the following: 

*List all diagnoses pertaining to neurological symptoms of the right upper extremity.  

*For each diagnosis pertaining to the right upper extremity, to include right elbow ulnar neuritis and right carpal tunnel syndrome, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability is causally or etiologically related to active service.

*Concerning left carpal tunnel syndrome, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is causally or etiologically related to active service.

Rationale must be provided for each opinion proffered.  In rendering the requested opinions, the examiner must discuss the Veteran's statements that he believes his neurological symptoms are the result of hanging onto a ladder for hours.  

2.  After the above requested development, and any other necessary development, has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


